In this case the plaintiff in error was convicted of manslaughter in the Criminal Court of Record of Duval County, Florida.
The offense was alleged to have been committed by the defendant by the reckless and negligent driving of an *Page 879 
automobile into collision with another automobile in which the deceased was riding.
The assignments of error are based upon the alleged insufficiency of the evidence, the exclusion of certain proffered evidence, the giving of charges and the refusal to give certain charges.
The evidence is conflicting but there appears in the record ample evidence upon which the jury could have, and did, base the verdict of conviction.
We have considered the excluded proffered testimony and find no reversible error in the ruling of the Court in regard thereto. We have also considered the charges given and the charges refused and we think there were no fundamental rights of the defendant violated either by the giving of the charges complained of or by the refusal to give the charges requested and which were refused.
The case should be affirmed on authority of the opinions in the cases of Hopkins vs. State, 52 Fla. 39, 42 So. 52; Gee vs. State, 61 Fla. 22, 54 So. 458; Bell vs. State, 65 Fla. 505,  62 So. 654; Seymour vs. State, 66 Fla. 133, 63 So. 7, and Kerdsey vs. State, 73 Fla. 832, 71 So. 983. Myers vs. State, 99 Fla. 872, 128 So. 11. It is so ordered.
Affirmed.
BUFORD, C.J. AND WHITFIELD, ELLIS AND TERREL, J.J., concur.
BROWN AND DAVIS, J.J., dissent. *Page 880 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 881